Per Curiam.

The question before this court is whether the trial court and the court of appeals abused their discretion by failing to grant petitioner bail pending final disposition of his case on appeal. In Coleman v. McGettrick (1965), 2 Ohio St. 2d 177,180 [31 O.O.2d 326], this court stated as follows:
*234“* * *[T]he release of an accused on bail after conviction and pending appeal is not a matter of right but a question to be resolved by an exercise of the sound discretion of the court. Only if there is a patent abuse of such discretion should the decision of the court denying bail be disturbed.”
Petitioner in the instant case has failed to demonstrate any abuse of discretion in the lower courts’ decisions denying him bail. He has merely made the bald assertions (1) that his appeal will likely result in reversal, (2) that there is no likelihood that he will flee the jurisdiction, and (3) that he poses no danger to the community. With regard to petitioner’s first assertion, we are unable to determine the strength of his case on appeal by the pleadings filed in this case. Nor has petitioner’s third assertion been established by the pleadings. Concerning his second assertion, although petitioner has appeared whenever requested by the court during his trial on the merits, the danger of flight is inherently greater after a conviction than before a guilty verdict. Since petitioner has failed to demonstrate any abuse of discretion in the lower courts’ decisions denying bail, this court will not disturb those decisions.
Accordingly, petitioner’s request for a writ of habeas corpus or, in the alternative, mandamus is denied.

Writ denied.

Celebrezze, C.J., Sweeney, Locher, Holmes, C. Brown, Douglas and Wright, JJ., concur.